DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second circular opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toshev (US 2014/0102084).
Regarding claim 10, Toshev discloses a liquid reductant injector nozzle, comprising: 

a central entrance section (11) configured to receive the liquid reductant from a reductant source (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight, Paragraph 22, The section is capable of performing the claimed function), a plurality of delivery channels (Paragraph 24, A plurality of channels 24) extending outward from the central entrance section (11) (Figure 1) and configured to receive the liquid reductant from the central entrance section (Paragraph 24), a plurality of hollow cylindrical chambers (26), each configured to receive the liquid reductant from a respective one of the delivery channels (Paragraph 34), and a plurality of hollow converging sections (Examiner’s Annotated Figure 1), each configured to receive the liquid reductant from a respective one of the hollow cylindrical chambers (26), and each comprising a discharge orifice (30) configured to discharge the liquid reductant (Paragraph 36), wherein each converging section has a frustoconical inner surface that converges toward the respective discharge orifice (Examiner’s Annotated Figure 1); wherein the lower surface of the member intersects and extends outward from a lower end of each frustoconical inner surface (Examiner’s Annotated Figure A, The highlighted lower surface intersects the frustoconical surface, and extends outwardly in a diagonal fashion).
However, Toshev fails to disclose that the member is solid monolithic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the member solid monolithic, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note Inventor has disclosed no criticality as to the claimed limitation.

    PNG
    media_image1.png
    603
    653
    media_image1.png
    Greyscale

Examiner’s Annotated Figure A


    PNG
    media_image2.png
    610
    754
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 12, Toshev discloses the liquid reductant injector nozzle of claim 10, but is unclear as to whether each frustoconical inner surface defines an angle of convergence relative to a plane of the second circular opening, and wherein each of the angle of convergence is between 15 degrees, inclusive, and 90 degrees. 
One of ordinary skill in the art would appreciate that the angle of convergence appears to be approximately 45 degrees. However, the angle of convergence is not disclosed in the specification. 
Toshev does however, depict the general condition of providing an angle of convergence (Figure 1). While Toshev does not disclose that this angle of convergence is between 15 degrees, inclusive, and 90 degrees, Applicant has made no disclosure that the claimed angular range is critical. 

Regarding claim 13, Toshev discloses the liquid reductant injector nozzle of claim 10, but fails to disclose a nozzle wherein each discharge orifice has a diameter of 200 microns or less.
Toshev depicts the general condition of providing a discharge orifice with a diameter (Figure 1). While Toshev does not disclose that this diameter is 200 microns or less, Applicant has made no disclosure that the claimed diameter is critical. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toshev to incorporate each discharge orifice (Toshev, 30) having a diameter of 200 microns or less, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosures of Toshev to optimize the discharge orifices to have a diameter of 200 microns or less, in order to optimize atomization/flow rate, according to Bernoulli’s principle.
Regarding claim 14, Toshev discloses the liquid reductant injector nozzle of claim 10, wherein an upper opening (Examiner’s Annotated Figure A) of each hollow cylindrical chamber (26) is circular (Examiner’s Annotated Figure A).
Regarding claim 15, Toshev discloses the liquid reductant injector nozzle of claim 10, wherein a lower opening (Examiner’s Annotated Figure A) of each hollow cylindrical chamber (26) is circular (Examiner’s Annotated Figure A).
Claim 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Toshev in view of Masaki (US 7,584,604).
Regarding claim 11, Toshev discloses the liquid reductant injector nozzle of claim 10, but fails to disclose a nozzle wherein a diameter of each hollow cylindrical chamber is 500 microns or less.
Masaki discloses a nozzle wherein a diameter of a plurality of hollow cylindrical chambers (20) are each 500 microns or less (Column 5, lines 50-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toshev with the disclosures of Masaki, providing each of the hollow cylindrical chambers to have a diameter of 500 microns or less (Column 5, lines 50-51), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically, discharge of the fluid at a desired rate.
Regarding claim 21, Toshev discloses the liquid reductant injector nozzle of claim 10, but fails to disclose a nozzle wherein the plurality of hollow cylindrical chambers comprise three hollow cylindrical chambers spaced 120 degrees apart from each other, the plurality of hollow frustoconical converging sections comprise three hollow cylindrical static chambers, and the plurality of liquid delivery channels comprise three liquid delivery channels.

Toshev in view of Masaki provides a nozzle including three hollow cylindrical chambers (Toshev, 23) spaced 120 degrees apart from each other (as modified), the three hollow frustoconical converging sections (Toshev, Examiner’s Annotated Figure 1) comprise three hollow cylindrical static chambers (as modified), and the two or more liquid delivery channels (Toshev, 24) comprise three liquid delivery channels (as modified).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752